Citation Nr: 0431712	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
left ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.

This matter arises from an appeal of a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has a protracted history.  Briefly, the record 
discloses service connection for left ear hearing loss was 
initially denied by an August 1994 rating.  The veteran did 
not appeal this determination.  He thereafter sought to 
reopen this previously denied claim for compensation benefits 
in July 1995.  In the subject September 1995 rating decision, 
the RO declined to reopen the claim for service connection.  
The veteran appealed this decision to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In a July 1997 decision, the Board determined that new and 
material evidence had not been presented to reopen the 
previously denied claim.  The veteran appealed that aspect of 
the July 1997 decision to the United States Court of Appeals 
for Veterans Claims (then the United States Court of Veterans 
Appeals).

In September 1998, the VA's General Counsel filed a motion 
requesting the Court to vacate that aspect of the Board's 
decision that denied the petition to reopen the claim for 
service connection for left ear hearing loss, and remand the 
claim for readjudication consistent with the directives of 
the motion.  The Court granted the motion in October 1998 and 
returned the case to the Board for another decision.

In May 1999, the Court of Appeals for the Federal Circuit 
(Federal Circuit Court) issued a decision and a mandate 
dismissing the veteran's appeal.  Thereafter, the Board 
issued another decision in December 1999, continuing to deny 
the petition to reopen the claim for service connection for 
hearing loss of the left ear.  The veteran filed a Motion For 
Reconsideration of that Board decision in January 2000.  The 
Board denied the motion in February 2000.

In a May 2001 order, the Court of Appeals for Veterans Claims 
vacated and remanded this matter for review of the veteran's 
claim in conjunction with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  The veteran again sought review of this matter 
before the Federal Circuit Court.  In November 2001, the 
Federal Circuit Court dismissed the veteran's appeal for lack 
of jurisdiction in November 2001, as there was no final 
decision on the merits of the veteran's appeal.

This matter was then returned to the Board for further 
appellate review.  During the pendency of this matter, the 
Board obtained further evidence for consideration.  
Thereafter, in March 2003, the veteran requested and was 
granted an extension of the time in which to file additional 
evidence for consideration in this matter.  The veteran 
subsequently filed a second request for an extension of time 
in June 2003.  A decision was not issued relative to that 
request; however, the record discloses the veteran was 
afforded an opportunity to submit additional evidence in 
support of his claim in conjunction with the Board's 
subsequent remand of this matter to the RO in July 2003.  The 
record reflects that additional written argument and evidence 
in support of the appeal was received in September 2003.

Finally, this matter was again remanded to the RO in February 
2004, for action consistent with the notice and duty to 
assist requirements of the VCAA.  Thus, the case has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  In August 1994, the RO denied the veteran's claim for 
service connection for left ear hearing loss.  The veteran 
did not appeal that decision.

2.  Evidence received since the August 1994 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for left ear hearing loss.




CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2003).

2.  New and material evidence has not been received, and the 
claim for service connection for left ear hearing loss is not 
reopened.  38 U.S.C.A.§§ 5103, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004),  held in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, regarding the issue of entitlement to 
service connection for left ear hearing loss, a substantially 
complete application for service connection or to reopen the 
previously denied claim was received in July 1995.  In a 
rating decision dated in September 1995, the RO determined 
that the legal requirements to warrant reopening the 
previously denied claim for service connection had not been 
met.  Subsequent to this determination, the RO, in March 
2004, advised the veteran regarding what information and 
evidence must be submitted to substantiate the claim for 
benefits, and what information and evidence will be obtained 
by VA.  The Board observes that while this letter did not 
specifically advise the veteran of the need to submit any 
evidence in his possession that pertains to the claim, the 
veteran was advised to inform VA about any additional 
information or evidence relevant to the claim.

Because VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

Here, the Board finds that any defect with respect to the 
timing of the notice of the VCAA notice requirement was 
harmless error in this case.  The notice provided to the 
veteran in March 2004 was given prior to re-adjudication of 
the claim in a March 2004 supplemental statement of the case, 
and the content of the notice complied with the requirements 
of 38 U.S.C.A. §§ 5103(a) and 3.159(b).  Therefore, not 
withstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial to the claimant.


New and Material Evidence

The veteran is seeking entitlement to service connection for 
left ear hearing loss.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  The Board also points out 
that sensorineural hearing loss is an organic disease of the 
nervous system.  Therefore, service connection is presumed if 
evidence shows that sensorineural hearing loss became 
manifest to a compensable degree (10 percent) within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).   With respect 
to the first element of a current disability, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. 
§ 3.385.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, 126 F.3d at 1464; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, 126 F.3d 
at 1464; Grottveit, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable period and still has such a 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of 38 C.F.R. § 3.303(b) if the condition, observed during 
service or any applicable presumptive period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In this case, the original claim for service connection for 
left ear hearing loss was denied by the RO in an August 1994 
rating decision.  The evidence at that time included the 
veteran's service medical records, and a VA clinical report.  

Service medical records show that on entrance examination, in 
September 1960, the veteran's left ear hearing acuity was 
evaluated as 15/15 on whispered and spoken voice tests.  On 
separation examination, in August 1962, the veteran denied 
having, or having had, ear trouble.  Hearing acuity was 
evaluated as 15/15 on whispered voice test.  On clinical 
evaluation the ears and eardrums were normal.

A report of VA audiological examination, conducted in June 
1993, showed pure tone thresholds for the left ear, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
75
105
100
100

The diagnostic impression was moderate to profound 
sensorineural hearing loss.  Right ear hearing loss was also 
assessed.  

Based upon this evidence, the RO denied the veteran's claim 
for service connection for left ear hearing loss.  That 
determination was predicated upon the RO's finding that the 
evidence did not show the veteran's left ear hearing loss was 
shown during service nor was it shown to be related to his 
period of active duty.  The veteran was notified of the 
determination and of his appellate right by letter dated in 
August 1994, but he did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  In July 1995, the veteran sought to 
reopen his claim for service connection for left ear hearing 
loss.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New and material evidence, as it applies to this case, is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that the new 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (codified as amended at 38 C.F.R. §§ 3.156(a), 
3.159(c)).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Since the current claim was filed in July 
1995, the older (more "liberal") version of the regulation, 
as set forth above, is applicable in this instance.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, as indicated, the claim for service connection 
for left ear hearing loss was initially denied by the RO in 
August 1994.  The evidence associated with the record since 
the August 1994 rating decision includes VA medical 
examination and outpatient records, testimonial evidence and 
lay statements received in support of his claim.

A report of an April 1994 VA audiological examination was 
thereafter associated with the record.  That medical report 
referenced a diagnosis of bilateral hearing loss.  Pure tone 
thresholds recorded during audiometric evaluation revealed 
the following pure tone thresholds, in decibels, for the left 
ear:




HERTZ



500
1000
2000
3000
4000
LEFT
60
75
100
100
105

It was the examiner's impression that examination results 
showed moderate to profound sensorineural hearing loss.  An 
assessment of tinnitus of the left ear was also noted.  The 
medical examination report indicates the veteran reported a 
history of exposure to rifles and explosions in service.  

An August 1995 VA audiology examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
80
85
105
100
110

The diagnostic impression was severe to profound 
sensorineural hearing loss of the left ear, tinnitus of the 
left ear, and normal hearing of the right ear.  The veteran 
reported a history of noise exposure in service.  

VA outpatient records, dated in September 1995, indicate the 
veteran was seen for complaints of ringing in the left ear 
and dizziness.  An assessment of tinnitus and vertigo of the 
left ear was noted.

The veteran offered testimonial evidence in support of his 
claim in March 1996.  He explained that his duty assignment 
as Chief Message Center Clerk resulted in daily noise 
exposure when delivering messages to officers on the rifle 
range.  The veteran indicated he became aware of problems 
with his hearing acuity during that time.  He stated that 
examination upon separation did not thoroughly evaluate his 
hearing acuity.  The veteran indicated he was evaluated 
shortly after his release from service and was advised at 
that time that his left ear hearing had diminished.  
According to the veteran, the report of these findings can 
not be located.  The veteran described continued difficulty 
due to his impaired hearing, particularly with conversational 
speech.  

In a June 1998 statement received from the veteran's spouse, 
she recalled that, after service, the veteran would ask that 
she speak to him on his right side, because of his difficulty 
with hearing in the left ear.

A January 2003 medical report from the Deputy Director of the 
Audiology and Speech Pathology Service addressed the etiology 
of the veteran's left ear hearing loss.  It was noted that 
service medical records provided no substantive evidence that 
hearing loss occurred in service.  Instead, the examiner 
found that the veteran's hearing loss was more consistent 
with idiopathic hearing loss than noise exposure.  The 
examiner concluded that it is less likely than not that the 
veteran's hearing loss is related to the veteran's period of 
military service.   

A June 2003 statement received from an administrator of a VA 
medical facility indicates a copy of an appointment card 
provided by the veteran reflects he was scheduled for 
appointment in the audiology clinic at that facility in 1978, 
but notes that corresponding clinical records related to this 
visit could not be located.  It was further noted that there 
was no evidence of such records having been housed in the 
records storage unit.  Consequently, it was noted that 
records referenced by the scheduled appointment indicated on 
the appointment card were considered lost or misplaced.

The Board has carefully reviewed and considered the evidence 
associated with the claims file since the August 1994 rating 
decision and finds that the evidence, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
left ear hearing loss.  38 C.F.R. § 3.156(a).  This evidence 
includes VA outpatient treatment records that reference 
findings of hearing loss, tinnitus and vertigo.

These recently submitted outpatient treatment records are 
insufficient because, although they were not reviewed in 
conjunction with the August 1994 rating decision, they tend 
to only show contemporaneous findings of hearing loss 
associated with the left ear.  Notably, these clinical 
reports contain no opinion concerning the etiology of the 
left ear hearing loss.  Therefore, the Board finds these 
outpatient reports are not so significant that they must be 
considered in order to decide the merits of the veteran's 
claim.  As such, this evidence is not new and material as 
defined under 38 C.F.R. § 3.156.

Consideration was given to the appointment card and statement 
received from the VA medical facility.  This evidence was not 
previously considered and therefore is new evidence.  
However, the Board finds that evidence of the scheduled 
appointment in 1978 in the audiology clinic and the 
accompanying statement from the VA administrator are not 
material to the question of the etiology of the left ear 
hearing loss.  Consequently, the Board finds this evidence is 
not so significant that they must be considered in order to 
decide the merits of the veteran's claim.  As such, this 
evidence is not new and material as defined under 38 C.F.R. 
§ 3.156.


The Board has considered the reports of VA medical 
examination.  These reports similarly reference only 
contemporaneous objective findings of hearing loss and, with 
the exception of the January 2003 report, are silent 
regarding the etiology of the diagnosed left ear hearing 
loss.  The January 2003 report offers a medical opinion that 
the left ear hearing loss is not of service origin.  These VA 
medical examination reports, individually and in totality, 
while constituting new evidence not previously considered, 
are not so significant that they must be considered in order 
to decide the merits of the claim.  As such, this evidence is 
not new and material as defined under 38 C.F.R. § 3.156.

Finally, the Board has also considered the statements 
provided by the veteran and his wife, in addition to the 
veteran's testimonial evidence presented at the March 1996 
hearing.  Because the veteran's statements and testimony 
essentially reiterate contentions previously considered, this 
evidence is not new and material.  Similarly, while the 
statement provided by the veteran's wife concerning her 
observations of the veteran's hearing loss after service were 
not previously considered, this is not considered competent 
medical evidence as to the etiology of the left ear hearing 
loss.  Lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is it specific as to the onset of the problem, referring 
to the period after service.

In this regard, the Board notes that where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here the record does not 
reflect the veteran or his wife possess the medical training 
and expertise necessary to render an opinion concerning the 
etiology of the claimed left ear hearing loss.  Although the 
veteran's continuing complaints of hearing loss following 
service constitute competent lay evidence tending to show a 
continuity of symptomatology following service, see Falzone 
and Layno, this evidence is not supported by a detailed 
review of the objective medical evidence of record.  Falzone 
v. Brown, 8 Vet. App. 398 (1995); Layno v. Brown, 6 Vet. App. 
465 (1994).  Because the veteran and his wife are not 
competent to render an opinion regarding the onset or 
etiology of his claimed left ear hearing loss, see Espiritu, 
supra, the Board cannot assign any probative value to lay 
statements concerning the claimed left ear hearing loss.  
Consequently, their statements, unsupported by medical 
evidence, are neither probative of the central issue 
presented in this case nor so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen, the Court specifically stated that "[l]ay 
assertions of medical causation can not suffice to reopen a 
claim under 38 U.S.C.A. § 5108"  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 


ORDER

New and material not having been presented to reopen the 
claim for service connection for left ear hearing loss, the 
appeal is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



